HAYS, C. J.
The plaintiff in error, being probate judge of
Boise county, filed his claim against said county for salary and fees for the quarter ending July 10, 1887, claiming the same under and by virtue of “An act regulating the salary and fees of the probate judges of Lemhi and Boise counties,” approved February 20, 1879. (See 10th Sess. Laws, p. 61.) The board of county commissioners disallowed the claim as filed, from which order the plaintiff in error appealed to the district court, where the order disallowing the claim was affirmed, and plaintiff now brings his cause to this court upon a writ of error.
Many questions have been discussed in this case which we will not consider; for we find that the act of February 20, 1879, upon which this claim was based, was repealed February 10, 1887.
Judgment of the district court is therefore affirmed.
Buck, J., and Broderick, J., concurring.